U>0» ~lou?~oU)
                           Cca^\c\\^ Ia\I\\\




         iWiU^-UbrifcL-CX                                             COURT OF CRIMINAL APPEALS
                                                                                       JAN 26 2015
  ~T~0 UA\J2\fC?V \A/vOvSD CO\i\Csl v  AW\\ ^ v
                                                                    ^W^W\\a v-^ls




                                                                 i firfllTI   flliHIir— ill*   ittmWiirflail